Marshall, Justice.
The appellant, serving a life sentence in the Georgia penal system for a murder conviction affirmed in Jones v. State, 245 Ga. 592 (266 SE2d 201) (1980), filed in the Troup Superior Court (in which he was convicted) a “notice of appeal” from his conviction, in which he requested that the trial court clerk prepare copies of “the tapes... for the purpose of appeal.” The superior court judge, treating the “notice of appeal” as a petition for copy of the trial records, denied the petition on the ground that the petitioner “has already been furnished with a copy of all the records involved in said matter ...”
Even if the “petition” stated a claim of right to a copy of the trial transcript for the purpose of habeas corpus (as to this, see McDowell v. Balkcom, 246 Ga. 611 (272 SE2d 280) (1980) and cits.), the “petition” was properly denied on the ground that the petitioner had already been furnished a copy of the transcript in connection with his direct appeal. Mydell v. Clerk, Superior Court of Chatham County, 241 Ga. 24 (243 SE2d 72) (1978).

Judgment affirmed.


All the Justices concur.